NO. 12-10-00333-CR

                           IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

MICHAEL KENNEDY,                                          §              APPEAL FROM THE THIRD
APPELLANT

V.                                                        §              JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                                  §              ANDERSON COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         Appellant Michael Kennedy was convicted of burglary of a habitation for which sentence
was imposed on April 24, 1984. This court affirmed the conviction, see Kennedy v. State, No.
12-84-00138-CR (Tex. App.–Tyler Apr. 18, 1985, pet. denied) (not designated for publication),
and issued its mandate on August 5, 1985. On October 4, 2010, Appellant filed a notice of
appeal in the trial court “requesting appeal by informa pauperis and request[ing] . . . relief.”
         On October 8, 2010, this court notified Appellant, pursuant to Texas Rule of Appellate
Procedure 37.2, that the information received in this appeal does not contain a final judgment or
other appealable order. Appellant was further informed that the appeal would be dismissed if the
information received in the appeal was not amended on or before November 8, 2010, to show the
jurisdiction of this court. In response to this court’s notice, Appellant filed a motion requesting
an additional forty-five days to provide a final judgment or other appealable order.
         After considering Appellant’s motion and the procedural history of the underlying case,
Appellant’s motion for extension of time is overruled, and the appeal is dismissed for want of
jurisdiction. See TEX. R. APP. P. 37.1, 42.3. All pending motions are overruled as moot.
Opinion delivered November 10, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.

                                              (DO NOT         PUBLISH)